                                                            Esere J. Onaodowan, Esq.
                                                           eonaodowan@eocdlaw.com                   . .                  . .
                                                                                              t 646 375 2119 c 718 427 3139
                                                            46
                                                             375 2119
                                                           Christine E. Delince, Esq.
                                                           cdelince@eocdlaw.com                     . .
                                                                                              t 646 375 2117             . .
                                                                                                                   c 917 238 9332




                                                                             March 18, 2020


      VIA ECF                                                                              USDC SDNY
      The Honorable Mary Kay Vyskocil                                                      DOCUMENT
      United States District Judge                                                         ELECTRONICALLY FILED
      Southern District of New York                                                        DOC #:
      500 Pearl Street                                                                     DATE FILED: 3/18/2020
      New York, New York 10007


              RE:      United States v. Navarro, et al 20 Cr. 160 (MKV)
                       Bail conditions

      Dear Judge Vyskocil:

              I represent Mr. Henry Argueta in the above referenced matter. Pursuant to Fed. R. Crim. P. 10(b),
      I write to respectfully request that the Court allow Mr. Argueta to waive his personal appearance at the
      March 23, 2020 arraignment and initial conference. A waiver of appearance is attached. Mr. Argueta has
      received a copy of the indictment, and I have reviewed it with him. He enters a plea of “not guilty”.

             In addition to waiving Mr. Argueta’s appearance, I respectfully request permission to appear
      telephonically. I am prepared to agree upon a schedule for the remainder of the case telephonically. I have
      conferred with the Government and the Government has no objection to either request.

              Considering the nationwide Covid-19 emergency and the health risks associated with public
      interactions and the use of public transportation, I hope that the Court will approve both requests. I
      appreciate Your Honor’s consideration.


GRANTED. The Court accepts Defendant Argueta’s waiver                        Respectfully submitted,
of appearance and grants counsel’s request to appear
telephonically. Counsel is directed to call 888-278-0296 and
enter access code 5195844 to join the conference. Counsel
for Mr. Argueta should be prepared to agree to a schedule                    Esere J. Onaodowan, Esq.
for the remainder of the case and to address any issues or
questions that arise.

      3/18/2020




      116 West 23rd Street, 5th Fl, NY 10011 f 646 677 6918 w eocdlaw.com facebook.com/OnaodowanDelince twitter.com/OandDLaw
